In a proceeding pursuant to CFLR article 78, inter alia, to review Resolution No. 1009 of the Town Board of the Town of Riverhead dated September 18, 2001, which determined that the Riverhead Fire District, which sought to construct a fire training facility, was exempt from certain zoning regulations, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Oliver, J.), entered February 3, 2003, which dismissed the proceeding as academic.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly dismissed this proceeding as academic. Resolution No. 1009 was rescinded in part and superseded in part by Resolution No. 574, which was passed by the Town Board of the Town of Riverhead on May 21, 2002. H. Miller, J.E, Luciano, Schmidt and Townes, JJ., concur.